Exhibit 99.2 SUPPLEMENTAL OPERATING AND FINANCIAL DATA FOR THE QUARTER ENDED March 31, Alamance Regional Mebane Outpatient Center – Cancer Center, Mebane, North Carolina All amounts shown in this report are unaudited. This Supplemental Operating and Financial Data package is not an offer to sell or solicitation to buy securities of Cogdell Spencer Inc.Any offer to sell or solicitation to buy securities of Cogdell Spencer Inc. shall be made only by means of a prospectus approved for that purpose. Company
